FILED
                             NOT FOR PUBLICATION                           DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARLON ANTONIO RODRIGUEZ                         No. 11-73750

               Petitioner,                       Agency No. A029 129 077

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Marlon Antonio Rodriguez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen

deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez’s motion to

reopen as untimely, where he filed the motion over sixteen years after the IJ’s final

order of deportation, see 8 C.F.R. § 1003.2(c)(2), and he failed to establish

materially changed circumstances in Nicaragua in order to qualify for the

regulatory exception, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597

F.3d 983, 987-89 (9th Cir. 2010) (evidence of changed conditions must be

qualitatively different than what could have been presented at prior hearing).

      We also reject Rodriguez’s contention that the BIA failed to consider the

evidence before it because he has not overcome the presumption that the BIA

reviewed all the relevant evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603

(9th Cir. 2006).

      Finally, we lack jurisdiction to review the agency’s decision not to exercise

its sua sponte authority to reopen deportation proceedings. See Meija-Hernandez

v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      11-73750